Citation Nr: 0325338	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right total hip 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1939 to December 
1945 and from May 1951 to October 1952.  He also had service 
in the U.S. Navy Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1997 and later RO rating decisions that denied 
service connection for a back disorder, right hip disability, 
and left hip disability.  At a hearing before the undersigned 
sitting at the RO in February 2003, the veteran withdrew his 
appeal of the issue of service connection for a left hip 
disability.  Hence, this issue is not for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's back problems in service were acute and 
transitory, and resolved without residual disability.

2.  His current back disorder, first demonstrated many years 
after service, is unrelated to a disease or injury in 
service, including the acute back problem sustained as the 
result of a kamikaze attack while in service, or to a 
service-connected disability.  

3.  A right hip disability was not present in service or for 
many years later, and is unrelated to a disease or injury in 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A back disorder, including degenerative joint disease and 
DISH (diffuse idiopathic skeletal hyperostosis) was not 
incurred in or aggravated by active service; is not presumed 
to have been incurred in active service; and is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F. R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).

2.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by active service; is not presumed 
to have been incurred in active service; and is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F. R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for a back disorder and a right 
hip disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his back disorder and 
right hip condition, and to obtain an opinion as to the 
etiology of the back disorder.  He and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a September 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
the claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from February 1939 to December 
1945 and from May 1951 to October 1952.  He also had service 
in the U.S. Navy Reserve.  He was discharged from the U.S. 
Navy Reserve in 1970.

Service medical records for the veteran's first period of 
active service are negative for a back or right hip 
condition.  These records show that he sustained injuries in 
both legs by shrapnel resulting from explosion of an enemy 
suicide plane in January 1945.  He received puncture wounds 
of the right thigh, posteriorly; right and left legs, 
laterally.  The reports of his treatment for these injuries 
do not show the presence of a back or right hip injury.  Nor 
were there complaints or findings of a back condition or 
right hip condition at the time of his medical examination in 
November 1945 for separation from service.

VA and service department medical reports reveal that the 
veteran was treated and evaluated for various medical 
problems from 1946 to 1997.  The more salient medical reports 
related to the claims for service connection for a back 
disorder and a right hip disability are discussed below.

The veteran underwent a VA examination in March 1946.  A 
history of multiple wounds sustained while in combat was 
noted.  There were no complaints regarding the back or right 
hip.  The diagnoses were multiple gunshot wounds of the right 
lower leg, posterior surface, muscle group XI, slight; and 
gunshot wounds of the left lower leg, anterior surface, 
muscle group XII, moderately severe.

Service medical records for the veteran's second period of 
active service show that he underwent a medical examination 
in May 1951.  A right hip condition or back disorder was not 
found.  Nor were such conditions found during this period of 
active service.

A service department medical report shows that the veteran 
was seen in August 1957 for complaints of a sore back.  He 
was treated with Toradol.

Service department medical reports show that the veteran 
underwent various examinations while in the U.S. Navy 
Reserve, including examinations in November 1956, June 1957, 
June 1961, May 1962, July 1965, October 1966, and January 
1968.  The reports of those examinations are negative for a 
back or right hip disability.

A VA report shows that the veteran had X-rays of lumbosacral 
spine and legs taken in June 1986.  The X-rays revealed 
degenerative joint disease of the dorso-lumbar spine and 
multiple metallic fragments over the mid left leg.

A VA report shows that X-rays were taken of the veteran's 
right hip and thoracic spine in September 1988.  The X-rays 
revealed advanced degenerative changes involving the right 
hip, calcified syndesmophytes at numerous levels of the 
dorsal spine consistent with the diagnosis of ankylosing 
spondylitis, degenerative disease of the lumbar spine, and 
findings consistent with ankylosing spondylitis of the 
sacroiliac joints.

A VA summary shows that the veteran was hospitalized from 
October to November 1988.  He underwent right total hip 
arthroplasty, radiation therapy for status post right total 
hip replacement, and physical therapy.  The primary diagnosis 
was status post right total hip arthroplasty for degenerative 
joint disease.

A VA hospital summary shows that the veteran was treated in 
March 1990.  The pertinent diagnoses were ambulatory and ADL 
(activities of daily living) dysfunction secondary to 
bilateral degenerative joint disease of the hips, status post 
left total hip replacement (March 1990), status post right 
total hip replacement, and ankylosing spondylitis.

The veteran underwent a VA examination in July 1997.  X-ray 
evaluation of the spine demonstrated DISH.  The diagnosis was 
history of DISH that was not secondary to service-connected 
injuries with low back pain related to DISH as opposed to a 
sprain/strain injury from service; and history of shrapnel 
wounds of the lower extremities that the examiner opined was 
not causing significant disability.  The examiner noted that 
the veteran's main disability appeared to come from his total 
hip replacements.

The veteran testified at a hearing in October 1998.  His 
testimony was to the effect that he had sustained a back 
injury in service when an enemy plane crashed into his ship 
in January 1945.  He testified to the effect that his back 
condition progressed over the years and that he subsequently 
acquired a right hip disability.  His testimony was to the 
effect that service connection was warranted for his back and 
right hip conditions.

Statements from service comrades of the veteran were received 
in the 1990's.  These statements were to the effect that the 
veteran had problems with his legs and back following 
injuries sustained in January 1945 when a kamikaze plane 
crashed into their ship.  One of the signatories, a medical 
doctor, noted that the veteran had back pain following this 
incident.

The veteran testified before the undersigned in February 
2003.  His testimony was to the effect that he sustained 
injuries, including a back condition, in service when a 
kamikaze plane crashed into his ship.  His testimony was to 
the effect that he had ongoing back problems since then and 
that he subsequently acquired a right hip disability.  He 
testified to the effect that service connection was warranted 
for his back condition and a right hip condition. 

A review of the record shows that service connection is in 
effect for residuals of shell fragment wounds of the left 
lower leg, rated 10 percent; and residuals of shell fragment 
wounds of the right lower leg, rated zero percent.  The 
combined rating for the service-connected disabilities is 
10 percent.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).

The evidence indicates that the veteran sustained injuries in 
combat during World War II.  Hence, he is a combat veteran.  
While the service medical records do not reveal the presence 
of a back or right hip disorder, statements and testimony 
from the veteran are to the effect that he injured his back 
in service as the result of the kamikaze attack in January 
1945.  His statements alone are sufficient to show that he 
sustained a back injury in service.  The question now for the 
Board to decide is whether the veteran's current back 
disability is causally related to an incident of service, 
including the reported back injury in service.

The post-service medical records show that the veteran 
complained of back pain in 1957, but the report of that 
treatment does not show the presence of a back disability.  
Nor was a back disorder found on numerous service department 
medical examinations from the time of his separation from 
active service in October 1952 until his retirement from the 
U.S. Navy Reserve in 1970.  The post-service medical records 
do not indicate the presence of the veteran's current back 
condition, DISH and degenerative joint disease of the dorsal 
and lumbar spine, until the mid-1980's and do not link this 
condition to an incident of service.  The examiner who 
conducted the veteran's VA examination in July 1997 opined 
that the veteran's back disorder was not likely secondary to 
an injury in service or to his service-connected lower leg 
disabilities.  There is no competent evidence of record that 
refutes this medical opinion.  In this regard, the Board 
notes that a statement from a service comrade, who is a 
medical doctor, does not link the veteran's current back 
disorder to service.

With respect to the claim of service connection for a right 
hip disability, the record shows that the veteran currently 
has degenerative joint disease.  A diagnosed right hip 
disorder was not diagnosed until the 1980's, several years 
following his discharge from service.  There is no evidence 
which links his current hip disorder to service or to a 
service-connected disability.

Statements and testimony from the veteran are to the effect 
that his back condition is related to an incident of service 
and that he subsequently acquired a right hip condition as 
the result of his service injuries, but this evidence is not 
considered competent because the record does not show that he 
has the training, education or experience to make medical 
conclusions, diagnoses or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After consideration of all the evidence, the Board finds that 
the evidence reveals the veteran's back condition in service 
was acute and transitory, and resolved without residual 
disability.  The evidence shows that the veteran's current 
back condition, DISH and degenerative joint disease, was 
first demonstrated many years after service and is unrelated 
to a disease or injury in service, including the acute back 
condition, or to a service-connected disability.  

Moreover, the evidence does not show the presence of a right 
hip disability, degenerative joint disease, until many years 
after service and does not link this condition to a disease 
or injury in service, or to a service-connected disability.  
Furthermore, as arthritis of the hip and back was not 
diagnosed until several years following the veteran's 
discharge from service, service connection for a back and 
right hip disorder cannot be granted on a presumptive basis.  
See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claims for 
service connection for a back disorder and for a right hip 
disorder; the benefit of the doubt doctrine is not for 
application; and the claims must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disorder is denied.

Service connection for a right hip disability is denied.



____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

